PELHAM, P. J.
The defendant Avas indicted and tried jointly Avith one Julius Boyd, charged with robbery, and each of the defendants was found guilty and sentenced to serve a term of 12 years each in' the penitentiary. Both defendants took an appeal from the judgment of conviction in the trial court, but subsequently the' appeal in behalf of Boyd was withdrawn, leaving only the appeal of the defendant Webb for review here.
The transcript proceedings shown by the record proper are regular and sufficient in all things to sustain the judgment appealed from. It is accordingly ordered that the judgment of conviction in the loAver court against the defendant, Bud Webb, be affirmed.
Affirmed.